Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive to Response after Ex Parte Quayle Action submitted on 02/17/2022. Of the original claims 2-21, applicant amended claims 1, 9 and 16. Therefore, the claims 2-21 are pending. 
Examiner discussed the claims in Ex Parte Quayle Action issued in an interview with the applicant on 02/17/2022 and an interview summary of which is attached herewith.  
The claims in the instant application is similar to the claims in patented parent application 15/794,594 (U.S. Patent 10,558,970).The terminal disclaimers submitted for the parent patent has been approved by the office on 02/17/2022.

Summary of this Office Action
Applicants' amendments/arguments filed on 02/17/2022 has been fully considered and the claims 2-21 as amended in the response are deemed to be allowable over the cited and searched prior art of record as described below:

Reasons for Allowance
With regards to claim 2, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “creating the first white label stored value account corresponding to the first user and storing the first white label stored value account in a database configured to store associations between a plurality of different merchants and respective groups of white label merchant stored value accounts, wherein the creating the first white label stored value account includes associating a first user identifier with the first white label stored value account and associating the first user identifier with the first merchant in the database; identifying a first peer user corresponding to the first user based on a user input of the first user to the user interface and received through the network; requesting, through the network, an authorization from the first peer user to link the first peer user to the first white label stored value account; in response to receiving the authorization from the first peer user: linking a second user identifier corresponding to the first peer user with the first white label stored value account, and funding the first white label stored value account using a second account associated with the first peer user, and monitoring funding activity associated with the first peer user and the first white label stored value account “ in a system and method for white label merchant stored value account peer linking and funding system.
The reasons for allowance for all the other independent claims is the same as set forth for claim 2 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated February 17, 2022, see pages 8-9 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination order of elements of claim set is integrated into a practical application by providing technical solution to problem of limited ability funding merchant stored value account allowing only the user of the merchant stored value accounts to fund their payment service provider offloading of creation, tracking/monitoring and management of merchant value accounts from merchants while providing enhanced functionality of allowing primary users with their white label merchant stored value account to link peers with white label merchant store value accounts allowing the peer to fund their white label merchant store value account (see paragraph [0037]). The system enables advances in white label merchant account technology with ability to add white label store value accounts as part of any part of merchant’s wallet application including different merchant operating in a variety of different countries, and the ability to fund those white label store value accounts from variety of sources including others users that may be linked to those white label stored value accounts (see paragraph 0079]). The claim further provides monitoring of funding activity of peer linked to the merchant store value account user by the service provider provides efficient funding by linking and delinking of the peer users based on reaching a predetermined minimum level of funding activity (see paragraph [0068]). Therefore, the claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Brooks et al. teach transferring values between stored value accounts (see abstract). Ziarno discloses accepting monetary contribution by use an information bearing card via fundraising terminal (see abstract). The Non-Patent Literature of Grilli discusses comparison of mobile person to person payment (P2P) using plurality wallet provider vendors such as Venmo and PayPal. The foreign prior art of Alvarez et al./Shapiro et al. disclose user providing a stored-value card to second user and withdrawing or depositing amounts from/into stored card value account by either of the first and second user (see Fig. 1: abstract; paragraph [0036]). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. claims 2-21 are deemed to be allowable over same rational as parent patent and over searched and cited prior arts of records, and applicants' request for allowance is respectfully granted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/26/2022